Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-24 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 11/23/2020 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 10,880,090 (16/416913), 10,339,326 (15/458,510), contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant App# 17,101,640
Patent# 10,880,090 (16/416913)
Patent# 10,339,326 (15/458,510)
1. A cable modem for use with an upstream controller, said cable modem comprising: 
a memory; and a processor configured to execute instructions stored in the memory to: 








retrieve a seed associated with a component of the cable modem; 




produce an encrypted identifier by using the seed to produce an encryption key to encrypt the unique identifier; 





store the encrypted identifier in said memory; 

conduct an authentication process including: performing decryption using the seed to produce a decryption key to decrypt the stored encrypted identifier to yield the unique identifier, and using the unique identifier to authorize the cable modem with the upstream controller.








a private key associated with a cable modem, wherein the private key is retrieved by a security engine of a system-on-a-chip that is associated with the cable modem; 


retrieving a unique key associated with the system-on-a-chip, wherein the unique key associated with the system-on-a-chip is retrieved by the security engine; 
producing, at the security engine, an encrypted private key, wherein the encrypted private key is produced by using the unique key as an 

storing the encrypted private key at the cable modem; 
initiating an authentication process at the cable modem; producing, at the security engine, the private key associated with the cable modem, wherein the private key associated with the cable modem is produced by using the unique key as a decryption key to decrypt the encrypted private key; outputting and authorization request message; and conducting the authorization process, 








wherein the unique identifier associated with the cable modem is retrieved by a security engine of a system-on-a-chip that is associated with the cable modem; 
retrieving a unique key associated with the system-on-a-chip, wherein the unique key associated with the system-on-a-chip is retrieved by the security engine; 
producing, at the security engine, an encrypted unique identifier, wherein the encrypted unique identifier is produced by using the unique key as an 
storing the encrypted unique identifier at the cable modem; 
initiating an authentication process at the cable modem; producing, at the security engine, the unique identifier associated with the cable modem, wherein the unique identifier associated with the cable modem is produced by using the unique key as a decryption key to decrypt the encrypted unique identifier; and outputting the unique identifier associated with the cable modem to an upstream 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,081,963, “a system for preventing unauthorized use of hardware devices, and more specifically to methods for providing encrypted keys. Further, the system provides an electronic device comprising a chip that comprises a system-on-a-chip (SoC), where the SoC comprises a programmable identifier unit including an SoC identifier, storage that stores system code and a processor. The system code is configured to cause the processor upon start up of the SoC to determine whether a genuine encrypted identifier was previously generated for the electronic device. If no genuine encrypted identifier was previously generated for the electronic device, the system code is configured to cause the processor to read the programmable identifier to determine the SoC identifier, communicate with an external computing device, receive an encrypted identifier that is unique for the electronic device, the encrypted identifier being generated by the external computing device and wherein the encrypted identifier is based upon the SoC identifier and an encryption block, and store the encrypted identifier in the programmable identifier unit.”.
US Publication No. 2007/0294738, “a system relates generally to communications networking, and more specifically, to a cable set-top box supporting DOCSIS.TM. DSG Protocol and HD AVC decode within a communications network. Further, the security processor 420 may additionally support, but is not limited to, various security features in an integrated set-top device system on chip (SoC) system such as one-time programmable non-volatile memory (OTP NVM) security module for unique keys and various security features and restrictions to be permanently programmed into a chip, key generation and management to the conditional access descramblers, e.g., DVB, DES descramblers for removing conditional access encryption from incoming transport streams, key generation and management to the memory-to-memory scramblers/descramblers, for PVR copy protection and other applications, protection to keys required by the interface security modules, access control of various interfaces, e.g., REMUX interface, provide a secure environment and hardware acceleration for scrambling and descrambling the external data with algorithm such as DES/3DES, AES, RSA, and DH algorithms, provide a secure environment for generating and verifying digital signatures, e.g., using RSA and DSA, and/or perform external memory data validation, such as verify the signature of the codes stored in the off-chip program memory before the host CPU is authorized to execute these codes”.
US Publication No. 2016/0134599, “a system for authorizing respective access by each of a plurality of Internet users to a respective one or more Internet services provided by each of a plurality of Internet service providers. A system includes a processor, and non-transient computer readable storage media, at a single identity provider. The storage media is encoded with program code executable by the processor for requiring an identity provider application residing on each of a plurality of devices to create a respective authentication token that is specific to a respective identifier and user credential of a respective Internet user, a respective device identifier, and the respective identity provider application, and for authorizing respective access by the plurality of Internet users to a respective requested one of the Internet services provided by each Internet service provider using the respective created authentication tokens and respective identifiers for each of the respective requested Internet services.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432